Citation Nr: 1449035	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for osteoarthritis of the lumbar spine.  

4.  Entitlement to service connection for a menstrual disorder.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to service connection for hiatal hernia.  

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant, A.D. and D.B.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to December 1990 and additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In the Substantive Appeal received in November 2011, the Veteran indicated that she wished to appeal the denial of service connection for fibromyalgia, lumbar spine osteoarthritis and a menstrual disorder and did not specifically indicate that she was appealing the denial of service connection for irritable bowel syndrome and upper gastrointestinal problems (hiatal hernia).  However, the Board accepted testimony regarding those issues at the November 2011 hearing.  Because the Board accepted testimony regarding  the issues of service connection for irritable bowel syndrome and upper gastrointestinal problems (hiatal hernia), the filing of timely substantive appeal is waived and the issues are before the Board.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).    

Service connection for PTSD was denied by rating decisions in April 2012 and September 2012.  In May 2012, the Veteran submitted a Notice of Disagreement regarding the denial of service connection for PTSD.   The RO did not issue a Statement of the Case in response to the NOD.  See 38 C.F.R. §§ 19.26, 19.29.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Statement of the Case - Service Connection for PTSD

As the Veteran has disagreed with the denial of service connection for PTSD, the Veteran is entitled to a statement of the case addressing that claim.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).

Irritable Bowel Syndrome

The Veteran testified that she developed irritable bowel syndrome after service.  She testified that it is related to a sexual assault in service because she was assaulted rectally.  As such, the claim for service connection for irritable bowel syndrome is intertwined with the claim for service connection for PTSD.  The Board considers the pending irritable bowel syndrome claim to be intertwined with the claim for service connection for PTSD.  Adjudication on appeal must be deferred for RO adjudication of the PTSD claim. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).



Arthritis of the Lumbar Spine

The Veteran asserts that her current lumbar spine arthritis is related to low back pain that she reported in service.  Service treatment records show that the Veteran reported low back pain in January 1989.  Post-service treatment records reflect current diagnoses of lumbago and degenerative disk disease of the lumbar spine. 

In support of her claim, the Veteran submitted a lay statement from R.B., dated in August 2008.  R.B. noted that the Veteran complained of low back pain on several occasions when they were stationed together in Iceland.

The Veteran had a VA examination in July 2011.  The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran reported being involved in a car accident in 1999.  The examination noted that the Veteran reported the onset of pain in 1999.  The VA examiner opined that the claimed back condition is not caused by or a result of service.  The examiner stated that there is no documentation of a back problems occurring during military service other than a single note indicating upper back and posterior shoulder pain.  The examiner indicated that there were also one normal thoracic and lumbar MRI years after discharge.  

The July 2011 examiner did not discuss the lay evidence regarding back pain symptomatology in service, which includes the Veteran's statement that she reported back pain and the lay statement of R.B.  The examiner also did not address the January 1989 notation of back pain in the service treatment records.  The examiner discussed an August 1989 complaint of upper back pain and indicated that that was the only complaint of back pain in service. 

The July 2011 opinion is inadequate, as the examiner incorrectly indicated that there was only a single complaint of back pain in service and did not discuss pertinent lay evidence regarding the claimed back disability.  The Board finds that a remand is necessary in order to obtain a new VA examination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Fibromyalgia

The Veteran testified that she had symptoms of her neck, shoulder and back during service and was diagnosed with myalgias.  An August 1989 entry in the service treatment records reflects that the Veteran complained of sore shoulders and upper back for a few days.  Examination showed that the Veteran had full range of motion of the shoulders with discomfort and was mildly tender to palpation of the posterior thoracic musculature.  

Post-service medical records reflect diagnoses of fibromyalgia.  A private record dated in February 2006 reflects a diagnosis of fibromyalgia with variable persistent symptoms.  

A private treatment record dated in April 2007 indicated that the Veteran was under care for fibromyalgia.  A September 2009 statement from a private physician indicated that the Veteran was diagnosed with fibromyalgia.  VA treatment records reflect current assessments of fibromyalgia.

In a statement dated in September 2009, a private physician, Dr. C.P. indicated that the Veteran has fibromyalgia and opined that the Veteran may have had fibromyalgia on active duty. 

The Veteran had a VA examination in July 2011.  The VA examiner opined that he was not able to clearly document ACR diagnostic criteria for fibromyalgia on examination.  The examiner indicated that the records did not provide clear documentation of ACR 1990 diagnostic criteria to support a current or past diagnosis of fibromyalgia.  The examiner also indicated that the Veteran's fatigue symptoms appear to be most consistently associated with her chronic diffuse pain syndrome.  The examiner did not provide an opinion as to whether current chronic diffuse pain syndrome is related to the symptoms reported in service.  Because the examiner did not opine as to whether the current chronic pain syndrome symptoms are related to service, the opinion is inadequate.  A new VA examination is necessary.

Menstrual Disorder

The Veteran testified that she sought treatment for abdominal pain during service and was diagnosed with bleeding and abdominal pain.  Service treatment records reflect numerous complaints of menstrual cramps and pain.  A September 1988 entry in the service treatment records reflects that the Veteran reported abnormal periods with early onset of periods and cramps  

In July 1989, the Veteran reported abdominal pain and was referred for gynecological assessment.  The Veteran was diagnosed with recurrent abdominal pain of unknown etiology.  

In 1989, she continued to report lower abdominal cramps.  The records noted that she had been seen repeatedly for similar symptoms.  A physician assessed "possible pelvic inflammatory disease." 

The Veteran was afforded a VA examination for the claimed conditions in July 2011.  The examiner opined that the genitourinary condition (fibroids and disordered uterine bleeding) are common conditions in the general population and are not clearly linked with military duties or exposures.  The examiner indicated that the conditions began years after the Veteran was discharged from active duty.  The examiner stated that the diagnosed conditions, including bacterial vaginosis and possible pelvic inflammatory disease do not result in disordered uterine bleeding or fibroids. 

The examiner did not address the symptoms of abnormal periods reported in service and did not address whether such symptoms are related to disordered uterine bleeding after service.  In order to adequately address the claim, the VA examiner must address the symptoms that were reported in service.  The Board finds that a new VA examination is necessary.




Hiatal Hernia

The Veteran testified that she could not recall whether hiatal hernia was diagnosed when she was in service.  She testified that she is currently treated for acid reflux.  

The service treatment records reflect numerous complaints of nausea and diagnoses of gastroenteritis.  In January 1989, the Veteran reported feeling nauseous.  She was diagnosed with viral gastroenteritis.  A January 1990 record also noted a complaint of nausea.

A lay statement from an individual who knew the Veteran during service, R.B., dated in August 2008, noted that the Veteran would periodically complain of stomach discomfort and pain.  

Post-service medical records reflect diagnoses of GERD and H.pylori infection.  A private treatment record dated in April 2011 reflects that the Veteran presented for follow-up of  H.pylori infection.  She also reported a history of chronic abdominal pain.  The report noted a persistent H. pylori infection.  

Upon VA examination in July 2011, a VA examiner diagnosed gastrointestinal reflux disease (GERD).  The VA examiner opined that GERD is not related to service.  The examiner stated that the Veteran's documented history of reflux esophagitis began after service.  The VA examiner opined that gastrointestinal problems noted in service are entirely consistent with recurrent mild gastroenteritis, which is a self-limiting illness not noted on the separation examination.  Aside from the examiner's comment that gastroenteritis is a "self-limiting illness," the examiner's rationale did not explain the conclusion that the currently diagnosed GERD is not related to the gastrointestinal symptoms during service.   As the examiner did not provide an adequate rationale for the opinion, a new VA examination is warranted.  




Outstanding VA Treatment Records

The Veteran testified that she has received treatment at the VA for her claimed conditions.  A review of the claims file reflects that the most recent VA treatment records in evidence are dated in September 2012.  On remand, all outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran a Statement of the Case as to the issue of entitlement to service connection for PTSD.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal with respect to the claim should the issue be returned to the Board for appellate review.  38 C.F.R. §§ 20.202 , 20.302 (2014).

2.  Obtain all available VA treatment records since September 2012 and associate the records with the claims folder or with the electronic record.  Any negative reply should be noted in the claims folder.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of a current lumbar spine disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post service medical records.  The examiner's review of the claims folder in conjunction with the examination should be annotated in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should determine whether it is at least as likely as not (50 percent probability or greater), that the Veteran's lumbar spine disorder began during service or is otherwise related to service.   In answering this question, the examiner should consider the Veteran's complaint of low back pain during service in 1989, her reported history of low back pain symptoms and the lay statements indicating that she complained of back pain during service.   

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of fibromyalgia.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post service medical records.  The examiner's review of the claims folder in conjunction with the examination should be annotated in the examination report.  

The examiner should indicate whether the Veteran currently has fibromyalgia.  If the Veteran does not have fibromyalgia, the examiner should indicate such, and should explain why fibromyalgia is not an appropriate diagnosis, taking into account other medical evidence of record which reflects current diagnoses of fibromyalgia.

If fibromyalgia is diagnosed, the examiner should determine whether it is at least as likely as not (50 percent probability or greater), that the Veteran's fibromyalgia  began during service or is otherwise related to service.   In answering this question, the examiner should consider notations of myalgias during service in August 1989 and the Veteran's testimony that she had pain in her neck, shoulders and back during service.

If fibromyalgia is not an appropriate diagnosis, the examiner should indicate a chronic diffuse pain syndrome is currently present.  The examiner should determine whether it is at least as likely as not (50 percent probability or greater), that a chronic pain syndrome  began during service or is otherwise related to service.   In answering this question, the examiner should consider notations of myalgias during service in August 1989 and the Veteran's testimony regarding pain of her neck, shoulder and back during service.   

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of a menstrual disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post service medical records.  The examiner's review of the claims folder in conjunction with the examination should be annotated in the examination report.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should determine whether it is at least as likely as not (50 percent probability or greater), that a menstrual disorder began during service or is otherwise related to service.  In answering this question, the examiner should consider the Veteran's reports in service of abdominal pain, cramps and abnormal bleeding.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of hiatal hernia.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post service medical records.  The examiner's review of the claims folder in conjunction with the examination should be annotated in the examination report. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should determine whether it is at least as likely as not (50 percent probability or greater) that a hiatal hernia and/or GERD began during service or is otherwise related to service.  In answering this question, the examiner should consider the Veteran's complaint of gastrointestinal symptoms, including nausea, during service.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

8.  Following completion of the requested actions, the claims on appeal should be readjudicated. If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



